Case 2:20-cv-10831-TGB-EAS ECF No. 18 filed 04/15/20                    PageID.299        Page 1 of 10



                                           UNITED STATES DISTRICT COURT
                                           EASTERN DISTRICT OF MICHIGAN
                                                  SOUTHERN DIVISION

ERIC ESSHAKI, as candidate for United States Congress
and in his individual capacity,

         Plaintiff,
                                                                        No. 2:20-cv-10831
                                                                        HON. TERRENCE G. BERG
                                                                        MAG. ELIZABETH A. STAFFORD

 v

GRETCHEN WHITMER, Governor of Michigan,
JOCELYN BENSON, Secretary of state of Michigan,
 and JONATHAN BRATER, Director of the
 Michigan Bureau of Elections, in their official capacities,

        Defendants.

and


KYLE KENLEY KOPITKE,
                 Pro Se Intervenor,
vs.

GRETCHEN WHITMER, Governor of Michigan,
JOCELYN BENSON, Secretary of state of Michigan,
 and JONATHAN BRATER, Director of the
 Michigan Bureau of Elections, in their official capacities,


Gregory J. Rohl (P39185) Attorney for Plaintiff 41850 W. Eleven Mile Road, Suite 110 Novi, Michigan
48375 248.380.5362

Heather S. Meingast (P55439) Assistant Attorneys General Attorneys for Defendants PO Box 30736
Lansing, Michigan 48909 517.335.7659 /

Kyle Kenley Kopitke, Pro Se 1506 N. Grand Traverse, Flint, MI 48503

                        INTERVENOR’S COMPLAINT FOR EMERGENCY
                      DECLARATORY AND INJUNCTIVE RELIEF

                                           Nature of the Case
Case 2:20-cv-10831-TGB-EAS ECF No. 18 filed 04/15/20                 PageID.300      Page 2 of 10




1.     This is an action to declare unconstitutional, enjoin and/or modify Michigan’s in-person

signature collection and witnessing requirements for independent and third-party candidates in

Michigan seeking to qualify for the November 3, 2020 general election in light of the current

public health emergency caused by the pandemic, COVID-19 and the Governor's emergency

orders effectively

shutting down the State.



                              Signature Requirements for Candidates



2. The State of Michigan requires 30,000 valid signatures for an Independent Presidential

candidate to be placed on the November 3, 2020 general election ballot. On December 22, 2019,

U.S. District Court Judge Victoria A. Roberts struck down that 30,000 valid signature

requirement and replaced it with a 12,000 valid signature amount, until the Michigan State

Legislature creates a different amount. Her order does not specifically address requirements for

Independent Presidential candidates. Graveline v Benson, e.d.,2:18cv-12354.



                                             PARTIES



3.      Intervenor Kyle Kenley Kopitke, native of Illinois and has lived in Flint, Michigan for

over the last ten years. Kopitke is an independent candidate seeking election at the November 3,

2020 election to the office of President of the United States of America. Kopitke served in the

United States Army during the Cold War, his father Raymond served in the United States Marine

Corps during World War II; his mother Dorothy served as a cadet Nurse during World War II;
Case 2:20-cv-10831-TGB-EAS ECF No. 18 filed 04/15/20                   PageID.301      Page 3 of 10



his grandfather Frederick Rieman served in the United States Army during World War I.

Kopitke served in the United States Peace Corps and performed diplomatic work therein.

Kopitke donated a kidney to his brother in 1976. Kopitke served as President of Citizens

Against the Burn, which successfully stopped the first time burning of contaminated cyanide

chips on American soil. Kopitke holds a Doctorate in Public Administration and an MBA. He

has qualified for the ballot as a candidate for President in the State of Colorado, and has an

appeal pending in the U.S. Court of Appeals for the Fourth Circuit (Kopitke v. Bell, 19-2355)

challenging North Carolina’s March petition deadline and 70.000 signature requirement for

independent statewide candidates. (Oral argument tentatively set for week of May 5th), as well

as an Intervneor pleading in Case No. 1: 20-cv-02112 in Illinois regarding ballot access

signature protocols due to the pandemic.



4. Intervenor-Defendants (hereinafter: “Defendants”), GRETCHEN WHITMER, Governor of

Michigan,

JOCELYN BENSON, Secretary of state of Michigan, and JONATHAN BRATER, Director of

the Michigan Bureau of Elections, in their official capacities.



5. At all times relevant to this action, Defendants were engaged in state action under color of

state law.



6. Defendants are being sued in their official capacities for declaratory and injunctive relief

under
Case 2:20-cv-10831-TGB-EAS ECF No. 18 filed 04/15/20                  PageID.302      Page 4 of 10



42 U.S.C. § 1983 and 28 U.S.C. § 2201, as well as costs and attorney’s fees under 42 U.S.C. §

1988(b).



                                        JURISDICTION

7.     Jurisdiction in this case is predicated on 28 U.S.C. § 1331, this being a case arising under

the Constitution of the United States and 42 U.S.C. § 1983.




                                             VENUE



 8.    Venue is proper in this District under 28 U.S.C. 1391(b) because a substantial part of the

 events giving rise to Plaintiffs’ claims occurred in the Eastern District of Michigan.



                                              FACTS



9.     Intervenor realleges the items in the Plaintiffs’ Complaint are valid.



                       Impossibility of Circulation by Intervenor


 10.   As of 4:20 PM, April 14, 2020, over 1,000 citizens of Michigan have died during the

pandemic.
Case 2:20-cv-10831-TGB-EAS ECF No. 18 filed 04/15/20                 PageID.303       Page 5 of 10



11.      The Governor has issued a rule that residents cannot go into other homes or residences,

and must stay inside unless work in certain critical fields.       This makes petition signature

gathering impossible.



12. The CDC has stated that the virus has been found active as far as 13 feet from infected

persons, making the “6 foot distance” guideline lacking.



13. Researchers in China found that the virus is spread also on shoes as it is tracked into other

locations.



14. Any attempt to collect signatures is a danger to the lives of the petition circulators, the

voters being asked to sign petitions, the candidates, the Election Officials that have to check the

signatures, and the medical staff that will have to treat the newly infected caused by the process

of collecting signatures. There is a real danger that the petition circulators bring the virus home

from them and may infect their family members.



15. The virus has been found to be active spreading in the air, as well as on plastic and

cardboard (paper products) and metal from 2 days to 5 days (different studies show different

amounts). The virus could be active on pens and signature sheets.



16. Again, the Governor has ruled people should stay in their home to stop the spread of the

virus.
Case 2:20-cv-10831-TGB-EAS ECF No. 18 filed 04/15/20                  PageID.304       Page 6 of 10



                             Injury-in-Fact Caused Intervenor

 17.        Michigan, together with the COVID-19 outbreak and the Governor's orders, directly

 cause injury-in-fact to Intervenor and his First and Fourteenth Amendment rights.



 18.     Intervnor’s injuries are fairly traceable to the Michigan laws requiring in        person

 signature collection for candidates.



 19.        This Court has the power to properly redress Intervenor’s injuries by issuing

 prospective injunctive and declaratory relief     prohibiting      enforcement   of    Michigan’s

 signature requirements for candidates for office for the November 3, 2020 general election.



 20.    This Court may properly redress Intervenor’s injuries by directing Defendants to accept

 for the November 3, 2020 general ballot the nominating papers of Intervenor, Kyle Kenley

 Kopitke.

                               FIRST CAUSE OF ACTION

                                        FIRST AMENDMENT

 21.    All previous paragraphs and allegations are incorporated herein.


 22.        Under present circumstances, Illinois's ballot-access requirements for independent

 candidates and new party candidates for President of the United States violate rights guaranteed

 to Intervnor by the First and Fourteenth Amendments to the United States Constitution, as

 enforced through 42 U.S.C. § 1983.



 23.    A real and actual controversy exists between the parties.
Case 2:20-cv-10831-TGB-EAS ECF No. 18 filed 04/15/20                 PageID.305     Page 7 of 10




 24.      Intervenor has no adequate remedy at law other than this action for declaratory and

 equitable relief.



 25.      Intervenor is suffering irreparable harm as a result of the violations complained of

 herein, and that harm will continue unless declared unlawful and enjoined by this Court.



                             SECOND CAUSE OF ACTION



              FOURTEENTH AMENDMENT EQUAL PROTECTION CLAUSE

 26.     All previous paragraphs and allegations are incorporated herein.


 27.       Under present circumstances, Illinois's ballot-access requirements for independent

 candidates for President of the United States violate rights guaranteed to Intervenor by the

 Equal Protection Clause of the Fourteenth Amendments to the United States Constitution, as

 enforced through 42 U.S.C. § 1983.


 28.     A real and actual controversy exists between the parties.

 29.     Intervenor has no adequate remedy at law other than this action for declaratory and

 equitable relief.

 30.      Intervenor is suffering irreparable harm as a result of the violations complained of

 herein, and that harm will continue unless declared unlawful and enjoined by this Court.

                                    DEMAND FOR RELIEF

         WHEREFORE, the Intervenor respectfully prays that this Court:

 (1)    Assume original jurisdiction over this case;
Case 2:20-cv-10831-TGB-EAS ECF No. 18 filed 04/15/20                PageID.306      Page 8 of 10



 (2)       Issue a temporary restraining order and/or preliminary injunction (i) prohibiting

 enforcement of Michigan's supporting signature requirements for candidates for office for

 Michigan's November 3, 2020 general election; (ii) directing Defendants to accept Intervenor

Kyle Kenley Kopitke’s nominating papers for the November 3, 2020 general election without

requiring supporting signatures from voters; and (iii) directing         Defendants to place

Intervenor Kopitke’s name on the Michigan November 3, 2020 general election ballot.


 (3)   Issue a declaratory judgment stating that, in light of the current public health emergency

 caused by COVID-19 and executive orders requiring that Michigan citizens stay at home and

 shelter in place, Michigan's supporting signature requirements for independent candidates for

 office cannot be constitutionally enforced under the First and Fourteenth Amendments, that

 Defendants must accordingly accept Intervenor Kopitke’s nominating papers for the November

 3, 2020 general election ballot without requiring supporting signatures from voters, and that

 Defendants must accordingly place Intervenor Kopitke’s name on the Michigan November 3,

 2020 general election ballot.

 (4)      Issue a permanent injunction (i) prohibiting enforcement of Michigan's supporting

 signature requirements for candidates for office for Michigan's November 3, 2020 general

 election; (ii) directing Defendants to accept Intervenor Kopitke’s nominating papers for the

 November 3, 2020 general election without requiring supporting signatures from voters; and

 (iii) directing Defendants to place Intervenor Kopitke’s name on the Michigan November 3,

 2020 general election ballot.


 (5)    Order Defendants to pay to Intervenor’s costs and a reasonable attorney’s fees

 under 42 U.S.C. § 1988(b); and
Case 2:20-cv-10831-TGB-EAS ECF No. 18 filed 04/15/20                 PageID.307      Page 9 of 10



 (6)   Retain jurisdiction over this matter and order Defendants to provide to Intervenor any

 additional relief the Court deems just.



               APOLOGY TO THE COURT AND VARIOUS COUNSELS

I apologize to the court and counsels for mistakes in formatting and other such errors; requesting

some latitude often given to Pro Se filings.


                                                     Respectfully submitted,

                                                      /s/ Kyle Kenley Kopitke
                                                      Pro Se

Kyle Kenley Kopitke
1506 N. Grand Traverse
Flint, MI 48503
810-424-0772




CERTIFICATE OF SERVICE begins on the next page




CERTIFICATE OF SERVICE
Case 2:20-cv-10831-TGB-EAS ECF No. 18 filed 04/15/20                PageID.308      Page 10 of 10




   This will certify service of the foregoing instrument was emailed to the Clerk of

 Court for Justice Berg on April 14, 2020. A copy will be emailed to:


 Heather S. Meingast (P55439) Assistant Attorneys General Attorneys for Defendants PO Box

 30736 Lansing, Michigan 48909 517.335.7659 Email: meingasth@michigan.gov



 Gregory J. Rohl (P39185) Attorney for Plaintiff 41850 W. Eleven Mile Road, Suite 110 Novi,

 Michigan 48375 248.380.5362 (I am looking for his email address).




                           VERIFICATION OF INTERVENOR
                             (pursuant to 28 U.S.C. Sec. 1746)



      I, Kyle Kenley Kopitke, verify under penalty of perjury under the laws of the United
  States of America that the foregoing is true and correct.


     Executed on April 14, 2020


   s/Kyle Kenley Kopitke
  Kyle Kenley Kopitke
  Intervenor
